DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first electrode, the second electrode, and the third electrode are connected to the circuit module via an electrical signal" in lines 6-7. It is unclear from the claim if it is intended for the electrodes to be coupled to the circuit module by a signal or if rather it is intended that the electrodes are connected to the circuit module by an electrical cable or other physical structure. 
Claim 1 recites the limitation "the first machine body, the second machine body, and the third machine body fix their relative positions through the two connecting members" in lines 13-14. It is unclear if the claim is attempting to recite a function of the first, second, and third machine bodies, where the machine bodies themselves perform the fixing of the relative positions, or if rather the claim is intending to recite that the relative positions of the first, second, and third machine bodies are fixed through the two connecting members.
Claim 3 recites the limitation "the non-zero included angle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is intended to be the same “non-zero angle” as that recited in claim 1 since the word “included” is present in the recitation.
Claim 4 recites the limitation "the non-zero included angle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is intended to be the same “non-zero angle” as that recited in claim 1 since the word “included” is present in the recitation.
Claim 7 recites the limitation "the at least one battery comprises two batteries, which are disposed in the second machine body and the third machine body" in lines 1-3.  It is unclear from the claim if one battery of the two batteries is disposed in the second machine body and the other battery of the two batteries is disposed in the third machine body, or if the claim intends to have the possibility of both of the two batteries being in either the second or the third machine body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oster et al. (U.S. 2011/0077497), herein Oster. Regarding claim 1, Oster discloses an electrocardiogram measuring device (see paragraph [0021], lines 2-6), comprising: a first machine body 102/402/502/602/702/802, having an exposed first electrode 104/404/504/604/704/804 (see Figures 1 and 5-9, which each show a central structure connected to electrodes, where the central structure is considered the first machine body); a second machine body, having an exposed second electrode 104/404/504/604/704/804 (see Figures 1 and 5-9, which each show a central structure connected to electrodes, where a first of the electrodes is considered the second machine body); a third machine body, having an exposed third electrode 104/404/504/604/704/804 (see Figures 1 and 5-9, which each show a central structure connected to electrodes, where a second of the electrodes is considered the third machine body); a circuit module 105, disposed in the first machine body (see Figure 13), wherein the first electrode, the second electrode, and the third electrode are connected to the circuit module via an electrical signal (see Figure 13 and paragraphs [0034] and [0035]); and two connecting members 106/406/506/606/706/806, wherein one of the connecting members is located between the first machine body and the second machine body, and is connected to the first machine body and the second machine body, and the other connecting member is located between the first machine body and the third machine body, and is connected to the first machine body and the third machine body, and a non-zero angle is formed between the two connecting members, wherein the first machine body, the second machine body, and the third machine body fix their relative positions through the two connecting members (see Figures 1 and 5-9). Figure 1 is reproduced below as an example to show what is considered the first, second, and third machine bodies. A similar interpretation is taken in Figures 5-9.

    PNG
    media_image1.png
    639
    678
    media_image1.png
    Greyscale

Regarding claim 2, Oster discloses that the two connecting members are two transmission lines 162/462/662/762/862 (see Figures 2, 5, and 7-9 and paragraph [0057]), and the first machine body, the second machine body, and the third machine body are electrically connected to each other through the two transmission lines (see Figures 1 and 5-9).
Regarding claim 3, Oster discloses that the non-zero included angle formed between the two connecting members is between 60 degrees and 120 degrees (see Figure 1 which shows a 90 degree angle, Figure 6 which shows 4 90 degree angles, Figure 7 which shows that the angles can be easily adjusted, Figure 8 which shows a 90 degree angle, and Figure 9 which shows a 90 degree angle).
Regarding claim 4, Oster discloses that the non-zero included angle formed between the two connecting members is 90 degrees (see Figure 1 which shows a 90 degree angle, Figure 6 which shows 4 90 degree angles, Figure 8 which shows a 90 degree angle, and Figure 9 which shows a 90 degree angle).
Regarding claim 5, the starting length of the two connecting members of Oster are the same length (see paragraph [0055]) and, thus, Oster discloses that the two connecting members have a same length, which enables the second machine body and the third machine body to be symmetrically disposed on two sides of the first machine body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. 2011/0077497, cited above) in view of Martin et al. (U.S. 2019/0378615). Oster discloses the invention substantially as claimed, but fails to disclose at least one battery, or two batteries which are disposed in the second machine body and the third machine body, and the circuit module is disposed in the first machine body. Martin teaches a wearable sensing device for sensing an ECG (see paragraph [0005]) that comprises at least two housing sections, where the at least two housing sections separately house the circuitry and batteries for the device (see paragraph [0010], lines 10-13, and paragraph [0056], lines 12-16, and paragraph [0057]). It would have been obvious to one having ordinary skill in the art to modify the invention of Oster to include two batteries which are disposed in the second machine body and the third machine body, and the circuit module is disposed in the first machine body, as taught by Oster, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. 2011/0077497, cited above) in view of Wordham et al. (U.S. 2018/0303425). Oster discloses the invention substantially as claimed, including that the circuit module comprises a processor 112 and a transmitter 108 for wireless transmission (see Figure 13), however Oster fails to disclose that the transmitter is Bluetooth or that the circuit module includes an artificial intelligence chip. Wordham teaches a wearable ECG tracking device 102 comprising a circuit module 106 that includes a Bluetooth chip (see paragraph [0036], which describes transmission of heart rate information using Bluetooth) and an artificial intelligence chip (see paragraph [0040], which describes performing analysis using machine learning or artificial intelligence). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oster to include a Bluetooth chip and an artificial intelligence chip, as taught by Wordham, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. 2011/0077497, cited above) in view of James (U.S. 2020/0037912). Oster discloses the invention substantially as claimed, including that the circuit module comprises a processor 112 (see Figure 13) and an accelerometer (see paragraph [0026], line 9), but fails to disclose that the accelerometer is a gyroscope. James teaches an electrocardiogram sensor including a module 301 that includes an accelerometer/gyroscope to “provide useful contextual information such as activity, breathing, orientation etc.” (see paragraph [0057]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerometer of Oster such that it comprises a gyroscope, as taught by James, in order to provide useful contextual information such as activity, breathing, orientation etc., and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oster (U.S. 2011/0077497, cited above). Oster discloses the invention substantially as claimed, but fails to disclose that length, width or diameter of any one of the first machine body, the second machine body, and the third machine body are respectively between 2 cm and 8 cm, and length of any one of the two connecting members is between 2 cm and 8 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Oster such that length, width or diameter of any one of the first machine body, the second machine body, and the third machine body are respectively between 2 cm and 8 cm, and length of any one of the two connecting members is between 2 cm and 8 cm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792